Case: 1:18-cv-02587-SO Doc #: 24 Filed: 10/07/19 1 of 1. PageID #: 121




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



JOILYNN KAREGA-MASON,                       )       Case No.: 1:18 CV 2587
                                            )
       Plaintiff                            )
                                            )
       v.                                   )       JUDGE SOLOMON OLIVER, JR.
                                            )
OBERLIN COLLEGE, et al.,                    )
                                            )
       Defendants                           )       ORDER



       Currently pending before the court in the above-captioned case is the Parties’ Joint Motion

to Adjourn the Mediation Conference (ECF No. 23). The Parties cite unanticipated delays in

discovery and request that the Mediation Conference be postponed for sixty (60) days to give the

Parties sufficient time to exchange and review written discovery and conduct depositions. Having

reviewed the Joint Motion and Memorandum in Support, the court hereby grants the Joint Motion.

The Mediation Conference currently scheduled for October 17, 2019, is adjourned and will be

rescheduled for a date and time after December 16, 2019, as determined by the court.

       IT IS SO ORDERED.


                                                    /s/ SOLOMON OLIVER, JR.
                                                    UNITED STATES DISTRICT JUDGE


October 7, 2019
